UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CARLA DANCY HINES et al.,

                Plaintiffs,

         v.
                                                             No. 21-cv-679 (DLF)
 WASHINGTON METROPOLITAN AREA
 TRANSIT AUTHORITY,

                 Defendant.


                          MEMORANDUM OPINION AND ORDER

       After Senella Dancy was struck and killed by a Washington Metropolitan Transit

Authority (WMATA) train, her children sued to recover for her alleged wrongful death. The

Court granted in part and denied in part WMATA’s motion to dismiss under Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6). Order, Dkt. 20. Before the Court is WMATA’s Motion

for Reconsideration, Dkt. 22, and the plaintiffs’ Motion for Leave to File Second Amended

Complaint, Dkt. 24. For the reasons that follow, the Court will grant WMATA’s motion in part

and deny it in part and will grant the plaintiffs’ motion.

       In its motion to dismiss, WMATA argued that some of the plaintiffs’ claims were barred

by its sovereign immunity. Def.’s Mot. to Dismiss, Dkt. 13, at 4–10. The Court declined to

dismiss those claims at that time, instead allowing the plaintiffs to conduct jurisdictional

discovery to determine whether WMATA had mandatory policies regarding warning patrons

about the tracks; locking the gates leading to the tracks; monitoring video cameras; and/or

monitoring and assisting disabled, infirm, or elderly patrons. Order; see also Op. at 7–10, Dkt.

21. WMATA also argued that Dancy, having mistakenly wandered onto the tracks, was a
trespasser, and that the plaintiffs had failed to sufficiently allege wanton conduct. Def.’s Mot. to

Dismiss at 10–21. The Court agreed that Dancy became a trespasser once she stepped onto the

tracks and that the plaintiffs’ allegations regarding WMATA’s actions at that point—namely,

that the driver failed to hit the train’s emergency stop button and stop the incoming train—did

not rise to the level of wanton conduct. Op. at 10–13. It therefore dismissed those claims

without prejudice. Id.; see also Order.

       WMATA now asks the Court to reconsider its decision under Federal Rule of Civil

Procedure 54(b) or 60(b) and dismiss the plaintiffs’ complaint in its entirety. Def.’s Mot. to

Reconsider at 2–5. Because the Court did not enter a final judgment, Rule 54(b) governs

WMATA’s motion. The Court may grant such a motion “as justice requires.” Judicial Watch v.

Dep’t of Army, 466 F. Supp. 2d 112, 123 (D.D.C. 2006) (internal quotation omitted). “Justice

may require revision when the Court has patently misunderstood a party, has made a decision

outside the adversarial issues presented to the Court by the parties, has made an error not of

reasoning but of apprehension, or where a controlling or significant change in the law or facts

has occurred since the submission of the issue to the Court.” Singh v. George Wash. Univ., 383

F. Supp. 2d 99, 101 (D.D.C. 2005) (internal quotation and alteration omitted). And the Court

may “elect to grant a motion for reconsideration if there are other good reasons for doing so.” In

Def. of Animals v. Nat’l Inst. of Health, 543 F. Supp. 2d 70, 76 (D.D.C. 2008) (internal quotation

omitted).

       Because the Court agreed that Dancy was a trespasser, WMATA argues that the plaintiffs

cannot recover for their claims regarding WMATA’s negligent failure to warn or take other

safety measures. Def.’s Mot. to Reconsider at 3–5. After all, it contends, the Court already ruled

that the plaintiffs’ complaint did not plausibly allege wanton conduct. Id. at 5 (citing Op. at 12).




                                                 2
WMATA is partially correct. “The duty owed and the degree of care required to be exercised by

the landowner . . . depend[s] upon the status of the injured person at the time of the accident.”

Firfer v. United States, 208 F.2d 524, 527 (D.C. Cir. 1953). Thus, WMATA is not liable unless

it, at any point during her time in the station, acted intentionally, wantonly, or willfully, or

maintained a hidden engine of destruction. Holland v. Baltimore & O. R. Co., 431 A.2d 597,

599 (D.C. 1981) (en banc). The plaintiffs cannot recover for Dancy’s injury when she was a

trespasser based on WMATA’s mere negligent actions—even those actions that took place when

she was still on the platform and not yet a trespasser. To the extent the Court’s opinion appeared

to allow mere negligence claims to proceed, that was error, and WMATA’s motion to reconsider

on that basis is granted.

       But contrary to WMATA’s contention, the Court did not expressly hold that the

plaintiffs’ allegations regarding WMATA’s failure to warn and/or to take other safety measures

only constituted negligence. To be sure, the complaint at times characterizes these omissions as

negligent. See, e.g., Am. Compl. ¶ 23, Dkt. 10. But at other times, the complaint refers

generally to WMATA’s “wanton conduct and/or misconduct,” applying to each allegation. Id.

¶¶ 25, 26. Cf. Coulston v. WMATA, No. 19-cv-2060, 2020 WL 1236563, at *3 (D.D.C. Mar. 13,

2020) (dismissing a complaint that contained no allegations that the defendant acted

intentionally, wantonly, or willfully); Anderson v. United States, No. 91-cv-16, 1992 WL

118312, at *2 (D.D.C. May 18, 1992) (same). And the Court finds that, construing all

reasonable inferences in favor of the plaintiffs, see Nurriddin v. Bolden, 818 F.3d 751, 756 (D.C.

Cir. 2016), the allegations regarding WMATA’s failure to warn and to take other safety

measures suffice to state a claim for wantonness. According to the complaint, Dancy wandered

the platform in a clearly confused state for over two and a half hours before walking through an




                                                   3
unlocked gate without a warning about the tracks. Am. Compl. ¶¶ 15, 16, 17, 23, 24. WMATA

employees failed to properly monitor the station and the station camera. Id. ¶ 25(c), (f). And

these acts and/or omissions were allegedly in violation of WMATA’s mandatory policies, see id.

¶ 25(p), (q), (r), the existence of which will be confirmed or denied pending jurisdictional

discovery, see Op. at 7–10.1

       True, without more, the violation of a rule or regulation “does not, of itself, make the

omission willful or wanton misconduct.” Copeland v. Baltimore & O. R. Co., 416 A.2d 1, 3

(D.C. 1980). But here, WMATA’s alleged violations did not occur in “an area on which the

railroad could not have expected to find human activity.” Id. at 4. Rather, they took place right

on the platform of a metro station. And while it may not always be wanton for WMATA’s

employees to not constantly monitor the station camera, see Whitaker, 1984 U.S. Dist. LEXIS at

*32, it may be if the omission violated a mandatory duty and persisted for hours, as opposed to

minutes. Accordingly, assuming the truth of the plaintiffs’ allegations, the Court can reasonably

infer that WMATA acted wantonly, as it was “foreseeable to a reasonable person” that

vulnerable patrons, unmonitored for hours, could wander through an unlocked gate onto an

unmarked track and get injured. See Copeland, 416 A.2d at 4. Thus, the Court will adhere to its

earlier order, and will allow the claims regarding WMATA’s failure to warn and to take other

safety measures to survive pending jurisdictional discovery.




1
  If jurisdictional discovery reveals that WMATA does not have internal mandatory policies on
these issues, the plaintiffs’ claims may very well be barred by the defendant’s sovereign
immunity. See Harris v. WMATA, 490 F. Supp. 3d 295, 313 (D.D.C. 2020) (whether to “adopt a
policy of monitoring each security camera in real time” is a discretionary policy choice for which
WMATA is immune); Whitaker v. WMATA, 1984 U.S. Dist. LEXIS 16712, at *27–28 (D.D.C.
May 14, 1984) (same).



                                                 4
       The Court will grant the plaintiffs’ motion for leave to amend their complaint. Fed. R.

Civ. P. 15(a)(2). WMATA argues that the plaintiffs’ bolstered allegations that speak to Dancy’s

status as a “known trespasser” are futile because the “known trespasser” status has been

abrogated. Def.’s Opp’n at 7, Dkt. 27-4. This is a difficult legal question best presented and

decided on a motion to dismiss. And the Court is unpersuaded that the proposed amendment is

futile, as the plaintiffs’ allegation that Dancy was on the track, unassisted, for over twenty

minutes, may bolster the charge of wantonness. See Proposed Second Am. Compl. ¶¶ 21–22,

Dkt. 24-4.

       Accordingly, it is

       ORDERED that WMATA’s Motion for Reconsideration, Dkt. 22, is GRANTED IN

PART AND DENIED IN PART. The plaintiffs’ claims regarding WMATA’s wanton failures

to warn and to take other safety measures survive. It is further

       ORDERED that the plaintiffs’ Motion for Leave to File Second Amended Complaint,

Dkt. 24, is GRANTED. The Clerk of Court is directed to docket the [24-4] Second Amended

Complaint as the plaintiffs’ Second Amended Complaint. WMATA shall answer or otherwise

respond to this complaint on or before June 30, 2022; the plaintiffs shall respond on or before

July 14, 2022; and the defendants shall reply on or before July 21, 2022. Jurisdictional discovery

remains stayed pending the Court’s resolution of any such forthcoming motion.

       SO ORDERED.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
                                                              United States District Judge
June 16, 2022




                                                  5